


Exhibit (10.8)


Eastman Kodak Company


Administrative Guide for the 2008 Performance Cycle
of the Leadership Stock Program
under Article 7 (Performance Awards) of the
2005 Omnibus Long-Term Compensation Plan


ARTICLE 1.  INTRODUCTION


1.1           Background


Under Article 7 (Performance Awards) of the 2005 Omnibus Long-Term Compensation
Plan (the “Plan”), the Executive Compensation and Development Committee of
Kodak’s Board of Directors (the “Committee”) may, among other things, award the
opportunity to earn shares of Common Stock to those Participants as the
Committee in its discretion may determine, subject to such terms, conditions and
restrictions as it deems appropriate.


1.2           Purpose


This Administrative Guide governs the Committee’s grant of Awards under Article
7 of the Plan pursuant to a subprogram that is hereinafter referred to as the
“Leadership Stock Program,” to be effective as of January 1, 2008, by which the
Committee will award the opportunity to earn shares of Common Stock for the
Cycle to eligible Participants described in Article 3, with the objectives of
improving the relationship between controllable performance and realized
compensation and enhancing the focus on operating goals.  It is expected that
improvement in these areas will have a corollary effect upon the price of the
Common Stock.  Unless otherwise noted in this Administrative Guide or determined
by the Committee, the terms of the Plan shall apply to Awards granted under this
Leadership Stock Program.


In addition, this Administrative Guide is intended to establish those
requirements necessary to ensure that the Cycle’s Awards will be treated as
performance-based compensation for the purposes of Section 162(m) of the
Code.  These requirements include establishment of the Cycle’s Performance
Criteria, performance goals under the Performance Criteria and Performance
Formula.


1.3           Administration


The Leadership Stock Program shall be administered by the Committee.  The
Committee is authorized to issue this Administrative Guide and to make changes
in this Administrative Guide as it from time to time deems proper. The Committee
is authorized to interpret and construe the

As amended 01-01-2009
 
 
 

 

Leadership Stock Program and this Administrative Guide, to prescribe, amend, and
rescind rules and regulations relating to each, and to make all other
determinations necessary, appropriate or advisable for the administration of the
Leadership Stock Program, including without limitation, whether or not to pay
fractional shares, whether and how to round fractional shares, and any issues
regarding valuation, withholding and international considerations.  If there are
any inconsistencies between the terms of this Administrative Guide and the terms
of the Plan, the terms of the Plan will control.   Any determination by the
Committee in carrying out, administering or construing the Leadership Stock
Program will be final and binding for all purposes and upon all interested
persons and their heirs, successors and personal representatives.  The Committee
is authorized to suspend or terminate the Leadership Stock Program, at any time,
for any reason, with or without prior notice.  Notwithstanding any provision
herein to the contrary, the Company's Chief Human Resources Officer is
authorized to round fractional shares arising in any way under the Plan either
up or down with respect to any or all Participants, for ease of administration
or some other reasonable purpose.


ARTICLE 2.  DEFINITIONS


Any defined term used in this Administrative Guide, other than those set forth
in this Article 2 or defined within another Article of this Administrative
Guide, will have the same meaning for purposes of this document as that ascribed
to it under the terms of the Plan.


2.1           Approved Reason


“Approved Reason” means, with regard to all Participants other than a
Participant who is subject to Section 16 of the Exchange Act or a Covered
Employee, a reason for terminating employment which, in the opinion of the CEO,
is in the best interests of the Company.  With regard to a Participant who is
subject to Section 16 of the Exchange Act or is a Covered Employee, “Approved
Reason” means a reason for terminating employment which, in the opinion of the
Committee, is in the best interests of the Company.


2.2           Award Payment Date


“Award Payment Date” is the date payment of an Award in the form of shares of
Common Stock is credited to the Participant’s account with Kodak’s transfer
agent pursuant to Section 9.3, which shall be as soon as is administratively
practicable after the Vesting Date, but in no event later than 90 days
thereafter.


 

As amended 01-01-2009
 
 
2

 
 
2.3           Cycle

“Cycle” or “Performance Cycle” means the one-year period commencing on January
1, 2008 and ending December 31, 2008.


2.4            Total segment Earnings from Operations (EFO)
 
Total EFO means Total earnings of all the Company’s segments included within
earnings from continuing operations, before (a) restructuring/rationalization,
(b) interest, (c) other income and charges, and (d) income taxes
Excludes the EFO impact of acquisitions and new strategic alliances having an
annualized revenue of greater than $100M, along with the associated deal and
integration costs.




2.5           Joint Venture


“Joint Venture” means a corporation or other business entity in which the
Company has an ownership interest of fifty percent (50%).


2.6           Participant Account


“Participant Account” means the account established by the Company for each
Participant who is granted an Award under the Leadership Stock Program to record
and account for the grant of the Award and any dividend equivalents that are to
be credited to the Account pursuant to Article 10, until such time as the
balance in the Account is paid, canceled, forfeited or terminated, as the case
may be.


2.7           Performance Criteria


“Performance Criteria” means, with respect to the Leadership Stock Program, the
criteria that will be used to establish the Performance Goal for the Performance
Cycle, as described in Article 6.


2.8           Performance Cycle


“Performance Cycle” has the meaning specified in Section 2.3.


2.9           Performance Goals


“Performance Goals” means, with respect to the Performance Cycle of the
Leadership Stock Program, the goals based upon the Performance Criteria and
established by the Committee, as more particularly described in Article 6.



As amended 01-01-2009
 
 
3

 

2.10                      Target Allocation
 
“Target Allocation” means, for the Performance Cycle of the Leadership Stock
Program, the target allocation amount, expressed as a number of units of Common
Stock, allocated to a Participant prior to the start of the Performance Cycle
pursuant to Section 5.2.


2.11                      Target Allocation Range


“Target Allocation Range” has the meaning, for the Performance Cycle of the
Leadership Stock Program, set forth in Section 5.1.


2.12                      Unit


“Unit” means a bookkeeping entry used by the Company to record and account for
the amount of an Award granted to a Participant and any dividend equivalents
that are to be credited to the Participant’s Account pursuant to Article 10,
even though such Award and dividend equivalents have not yet been earned, until
such time as the balance in the Account is paid, canceled, forfeited, or
terminated, as the case may be.  Units are expressed in terms of one Unit being
the equivalent of one share of Common Stock.


2.13                      Vesting Date


“Vesting Date” shall mean the date that is two (2) years following the end of
the Performance Cycle.




ARTICLE 3.  PARTICIPATION


3.1           In General


The Participants who are eligible to participate in this Cycle of the Leadership
Stock Program are those executives who, as of the first day of the Cycle, are
either employed by Kodak globally in wage grades 48 and higher, or are
senior-level executives employed by Kodak Subsidiaries.  The CEO will make
recommendations for participation for this Cycle of the Leadership Stock Program
from among those eligible Participants.  Participants for this Cycle of the
Leadership Stock Program will be designated by the Committee from those
recommended by the CEO.  A schedule of such Participants is maintained by
Kodak’s Global Compensation Organization.


3.2           New Participants


No person may become eligible to participate in this Cycle of the Leadership
Stock Program after the first day of the Cycle, whether as a result of a job
change or otherwise.

As amended 01-01-2009
 
 
4

 


3.3           Termination of Participation


A Participant’s participation in this Cycle of the Leadership Stock Program is
subject to immediate termination upon the Participant’s termination of
employment from the Company during the Performance Cycle.  In the case of the
Participant’s termination of employment after the end of the Performance Cycle
but prior to the Vesting Date, the Participant will forfeit any and all rights
to receive payment on account of an Award for the Cycle, except as specified in
Section 8.2  (Death, Disability, Retirement or Termination for an Approved
Reason), Section 8.3 (Divestiture to a Joint Venture) and Section 8.4
(Divestiture to an Unrelated Third Party).


 ARTICLE 4.  FORM OF AWARDS


4.1           Form of Awards


Awards granted under the Leadership Stock Program provide Participants with the
opportunity to earn shares of Common Stock, subject to the terms and conditions
contained in this Administrative Guide and the Plan.  Each Award granted under
the Leadership Stock Program shall be expressed as a fixed number of Units that
will be equivalent to an equal number of shares of Common Stock.  The fixed
number of Units that are allocated to a Participant by the Committee prior to
the start of the Performance Cycle is referred to herein and in the Plan as the
Target Allocation.


4.2           Participant Account


The Company will establish a Participant Account for each Participant who is
granted an Award.


4.3           Participant’s Account Unfunded


The maintenance of individual Participant Accounts is for bookkeeping purposes
only; the Units recorded in the account are not actual shares of Common
Stock.  The Company will not reserve or otherwise set aside any Common Stock for
or to any Participant Account.  No Participant shall have the right to exercise
any of the rights or privileges of a shareholder with respect to the Units
credited to his or her Participant Account.  As more specifically described in
Article 10, until the Committee has certified the Award earned by a Participant
pursuant to the procedure referred to in Article 7 of this Guide, no additional
Units will be credited for dividends that may be paid on the Company’s Common
Stock.




 

As amended 01-01-2009
 
 
5

 
 
ARTICLE 5.  AWARD ALLOCATION


5.1           Target Allocation Range


The attached Exhibit “A” shows by wage grade the typical range of the number of
Units that an eligible Participant could be allocated with respect to the
Performance Cycle (the “Target Allocation Range”).  Exhibit “A” also shows the
midpoint for the Target Allocation Range for wage grades 48-56.  Wage grades 57
and above have individualized targets.


5.2           Establishing the Target Allocation


No later than the cut-off date of the allocation period in 2007, each
Participant’s unit management will review the Participant’s most recent GOLD
relative leadership assessment and, based upon that assessment, recommend the
fixed percentage to be applied to the midpoint of the Target Allocation Range
applicable to that Participant to determine the fixed number of Units that will
be allocated to that Participant.  In addition, management also has the
opportunity to include additional allocations for participants under a one-time
Chairman’s allocation for the 2008 performance cycle.


The unit management’s recommendation will be made to the CEO, except in the case
of a Participant who is subject to Section 16 of the Exchange Act or a Covered
Employee, in which case the recommendation is made to the Committee.


Prior to the first day of the Cycle, the fixed number of Units that are
allocated to a Participant will be established by the CEO, except in the case of
a Participant who is subject to Section 16 of the Exchange Act or a Covered
Employee, in which case the fixed number of Units that are allocated to a
Participant will be established by the Committee.  No change will be made to the
fixed number of Units allocated to a Participant as a result of a promotion or
demotion that occurs after the Units are allocated, provided the Participant
remains eligible as of the first day of the Cycle.  Participants who become
newly eligible after the cut-off date of the allocation period in 2007 will be
allocated the fixed number of Units that is equal to the midpoint of the Target
Allocation Range applicable to that Participant.


The fixed number of Units allocated to a Participant prior to the start of the
Performance Cycle is referred to herein as the “Target Allocation.”


 ARTICLE 6.  ESTABLISING PERFORMANCE FACTORS


6.1           Performance Criteria


The Committee has selected Total segment Earnings from Operations (EFO)
as the Performance Criteria for purposes of establishing the Performance Goal
for the Performance Cycle.

As amended 01-01-2009
 
 
6

 

 
6.2           Performance Goal


The Committee has established the target amounts of Total segment Earnings from
Operations (EFO) for the Performance Cycle that will serve as the “Performance
Goal” for purposes of assessing the Company’s performance during the Performance
Cycle.


The Committee has also established the minimum amounts of Total segment Earnings
from Operations (EFO) for the Performance Cycle (the “Minimum Performance
Goals”) that will serve as the minimum actual amounts for the Performance Cycle
that will be necessary in order for any amount of an Award to be considered to
have been earned by the Participants for the Performance Cycle.


The Committee will cause the Performance Goals and the Minimum Performance Goals
to be documented in an Exhibit “B” to this Administrative Guide.


6.3           Performance Formula


The “Performance Formula,” which will determine the amount of an Award that will
be considered to have been earned by a Participant is as follows:


Award Earned = Target Allocation x Applicable Performance Percentage


The “Applicable Performance Percentage” will be determined from the performance
matrix attached to this Administrative Guide as Exhibit “B”.  For purposes of
the performance matrix, results between the amounts shown will be interpolated
to derive an Applicable Performance Percentage.  The maximum Applicable
Performance Percentage is 200%.


ARTICLE 7.  DETERMINATION OF EARNED AWARDS


7.1           Certification


Following the completion of the Performance Cycle, the Committee shall meet to
review and certify in writing whether, and to what extent, the Performance Goals
for the Performance Cycle have been achieved.  If the Committee certifies that
the Minimum Performance Goals have been achieved, it shall also calculate and
certify in writing the Applicable Performance Percentage.  By applying the
Performance Formula, the Committee shall then determine and certify the actual
amount of each Participant’s Award that has been earned for the Performance
Cycle, keeping any fractional shares in the Participant’s Account.



As amended 01-01-2009
 
 
7

 



7.2           Discretion


Notwithstanding any provision contained herein to the contrary, in determining
the actual amount of an individual Award to be deemed earned for the Cycle, the
Committee may, through the use of Positive or Negative Discretion, increase or
reduce the amount of the Award that would otherwise be earned by application of
the Performance Formula, if, in its sole judgment, such increase or reduction is
appropriate. Positive discretion will not apply to Named Executive Officers.


 ARTICLE 8.  PRECONDITIONS TO RECEIPT OF AN EARNED AWARD


8.1           Continuous Employment Until Payment


A Participant must remain continuously employed with the Company (in any wage
grade) at all times from the first day of the Cycle through the Vesting Date in
order to remain eligible for an Award.  If a Participant’s employment with the
Company ceases during this period for any reason, the Participant will forfeit
the entire number of Units that have been allocated to him or her for the Cycle
(including any Units that are earned but not vested) and any dividend
equivalents that have been credited to the Account pursuant to Article 10
hereof.  The limited exceptions to the requirements of this Section 8.1 are
specified in Sections 8.2, 8.3 and 8.4 below.


8.2            Death, Disability, Retirement, or Termination for an Approved
Reason before the Vesting Date


Notwithstanding any provision contained in this Article 8 to the contrary, if
after the end of the Performance Cycle but prior to the Vesting Date, a
Participant’s employment with the Company ceases for an Approved Reason or as a
result of his or her death, Disability or Retirement, and if such Participant
had been employed with the Company for the entire Performance Cycle, such
Participant shall be entitled to receive an Award.


In the event a Participant’s employment with the Company ceases at any time
during the Performance Cycle (whether for an Approved Reason or as a result of
his or her death, Disability or Retirement), the Participant will no longer be
eligible for an Award for such Cycle and, consequently, will forfeit any and all
rights to receive an Award for such Cycle.


8.3            Divestiture to a Kodak Joint Venture


Notwithstanding any provision contained in this Article 8 to the contrary, if
after the end of the Performance Cycle but prior to the Vesting Date, a
Participant’s employment with the Company ceases as a result of the Company’s
sale or other disposition to a Joint Venture of the

As amended 01-01-2009
 
 
8

 

business unit in which the Participant was employed, such Participant will be
entitled to receive an Award, provided that (a) his or her employment with the
Company ceases after the end of the Performance Cycle, and (b) such Participant
is employed by either the Company or such Joint Venture at all times from the
first day of the Cycle through the Vesting Date.


If either of the conditions (a) or (b) set forth in the prior paragraph are not
met, a Participant whose employment with the Company ceases at any time prior to
the Vesting Date as a result of the Company’s sale or other disposition to a
Joint Venture of the business unit in which the Participant was employed, is no
longer eligible for an Award for such Cycle and, consequently, will forfeit any
and all rights to receive an Award for such Cycle.


8.4           Divestiture to an Unrelated Third Party


Notwithstanding any provision contained in this Article 8 to the contrary, if
after the end of the Performance Cycle but prior to the Vesting Date, a
Participant’s employment with the Company ceases as a result of the Company’s
sale or other disposition of the business unit in which the Participant was
employed, to a corporation or other business entity in which the Company has no
ownership interest, such Participant will be entitled to receive an Award,
provided that his or her employment with the Company ceases after the end of the
Performance Cycle.


A Participant whose employment with the Company ceases at any time during the
Performance Cycle as a result of the Company’s sale or other disposition of the
business unit in which the Participant was employed, to a corporation or other
business entity in which the Company has no ownership interest, is no longer
eligible for an Award for such Cycle and, consequently, will forfeit any and all
rights to receive an Award for such Cycle.


ARTICLE 9.  PAYMENT OF AWARDS


9.1           Timing of Award Payments


Awards that have been earned for this Cycle and any dividend equivalents that
are credited to the Account pursuant to Article 10 shall be paid on the Award
Payment Date by the procedure described in Section 9.3.  Participants cannot
defer Awards.


9.2           Form of Payment of Awards


All awards for this Cycle including any dividend equivalents that are credited
to the Account pursuant to Article 10 shall be paid in the form of shares of
Common Stock in accordance with the procedure described in Section 9.3, subject
to the terms, restrictions and conditions of the Plan and those set forth in
this Administrative Guide.

As amended 01-01-2009
 
 
9

 



9.3           Issuance of Shares of Common Stock


On the Award Payment Date, Kodak will subtract from a Participant's account the
number of Units that are withheld for taxes under Section 11.6 below, and then,
with respect to the remaining Units, promptly instruct its transfer agent to
reflect, in an account of the Participant on the books of the transfer agent,
the shares of Common Stock that are to be delivered to the Participant.  Upon
the Participant’s request, the transfer agent will deliver to the Participant a
stock certificate for the remaining number of shares of Common Stock held in
that account of the Participant.


9.4           Non-Assignable


No Awards or any other payment under the Leadership Stock Program shall be
subject in any manner to alienation, sale, transfer (except by will of the laws
of descent and distribution), assignment, pledge or encumbrance, nor shall any
Award by payable to any one other than the Participant to whom it was granted.


 ARTICLE 10.  DIVIDEND EQUIVALENTS


10.1         Dividend Equivalents


In the event of the payment of any cash dividend on the Common Stock or any
stock dividend (as defined in Section 305 of the Code) on the Common Stock with
a record date occurring during the period beginning on the date the Committee
certifies the amount of the Award that has been earned by the Participants and
ending on the Vesting Date, a Participant’s Account shall be credited with
additional Units.


The amount of such additional Units to be credited to each Participant who has
earned an Award for this Cycle is as set forth in Section 10.2 and Section
10.3.  Any such additional Units will be credited as of the payment date for
each such dividend.


10.2          Stock Dividends


The number of Units that shall be credited to the Account of such a Participant
will equal the number of shares of Common Stock which the Participant would have
received as stock dividends had the Participant been the owner on the record
date for such stock dividend of the number of shares of the Common Stock equal
to the number of Units credited to the Participant’s Account on such record
date.  To the extent the Participant would have also received cash, in lieu of
fractional shares of Common Stock, had the Participant been the record owner of
such shares, for such stock dividend, then his or her Account shall also be
credited with that number of Units, or fractions thereof, equal to such cash
amount divided by the Fair Market Value of the Common Stock on the payment date
for such dividend.

As amended 01-01-2009
 
 
10

 



10.3          Cash Dividends


The number of Units that shall be credited to the Account of such a Participant
shall be computed by multiplying the dollar value of the dividend paid upon a
single share of Common Stock by the number of Units credited to the
Participant’s Account on the record date for such dividend and dividing the
product thereof by the Fair Market Value of the Common Stock on the payment date
for such dividend.


10.4          Reorganization


If the Company undergoes a reorganization (as defined in Section 368(a) of the
Code) during the period beginning on the date the Committee certifies the amount
of the Award that has been earned by the Participants and ending on the Vesting
Date, the Committee may, in its sole and absolute discretion, take whatever
action it deems necessary, advisable or appropriate with respect to the Account
of each Participant that has earned an Award in order to reflect such
transaction, including, but not limited to, adjusting the number of Units
credited to each such Participant's Account.


 ARTICLE 11.  MISCELLANEOUS


11.1          Compliance with Laws


The obligations of the Company to issue Common Stock awarded pursuant hereto are
subject to compliance with all applicable governmental laws, regulations, rules
and administrative actions, including, but not limited to, the Securities Act of
1933, as amended, and the Exchange Act, and all rules promulgated thereunder.


11.2          Termination/Amendment


The Committee may amend, suspend or terminate the Leadership Stock Program in
whole or in part at any time, for any reason, with or without prior notice.  In
addition, the Committee, or any person to whom the Committee has delegated the
requisite authority, may, at any time and from time to time, amend this
Administrative Guide in any manner.


11.3          Section 162(m) of the Code


If any provision of this Administrative Guide would cause the Awards granted to
a Covered Person not to constitute “qualified performance-based compensation”
under Section 162(m) of the Code, that provision, insofar as it pertains to the
Covered Person, shall be severed from, and shall be deemed not to be a part of,
this Administrative Guide, but the other provisions hereof shall remain in full
force and effect.  Further,

As amended 01-01-2009
 
 
11

 

if this Administrative Guide fails to contain any provision required under
Section 162(m) in order to make the Awards granted hereunder to a Covered
Employee be “qualified performance-based compensation,” then this Administrative
Guide shall be deemed to incorporate such provision, effective as of the date of
this Administrative Guide’s adoption by the Committee.


11.4          Participant’s Rights Unsecured


The amounts payable under this Administrative Guide shall be unfunded, and the
right of any Participant or his or her estate to receive payment under this
Administrative Guide shall be an unsecured claim against the general assets of
the Company.  No Participant shall have the right to exercise any of the rights
or privileges of a shareholder with respect to the Units credited to his or her
Participant Account.


11.5          No Guarantee of Tax Consequences


No person connected with the Leadership Stock Program or this Administrative
Guide in any capacity, including, but not limited to, the Company and its
directors, officers, agents and employees makes any representation, commitment,
or guarantee that any tax treatment, including, but not limited to, federal,
state and local income, estate and gift tax treatment, will be applicable with
respect to amounts paid to or for the benefit of a Participant or Beneficiary
under the Leadership Stock Program, or that such tax treatment will apply to or
be available to a Participant or Beneficiary on account of participation in the
Leadership Stock Program.


11.6          Tax Withholding


Kodak will pay the taxes required to be withheld with respect to an Award under
the Leadership Stock Program by reducing a portion of the Units otherwise due
the Participant as a result of an Award.  The portion of the Units withheld will
equal in amount the taxes required to be withheld.  The Units which are so
withheld will be valued at the Fair Market Value of the Common Stock on the date
of the payment of the Award.


11.7          Section 409A Compliance


The Awards described in this Administrative Guide are intended to comply with
Section 409A of the Internal Revenue Code to the extent such arrangements are
subject to that law, and this Administrative Guide shall be interpreted and
administered consistent with such intention, and in accordance with Eastman
Kodak Company’s Policy Regarding Section 409A Compliance.  The Company may
unilaterally amend this Administrative Guide for purposes of compliance if, in
its sole discretion, Kodak determines that such amendment would not have a
material adverse effect with respect to Participants’ rights under the
Administrative Guide.

As amended 01-01-2009
 
 
12

 















 
EXHIBIT A - TARGET ALLOCATION RANGE (SECTION 5.1)














 












EXHIBIT B - PERFORMANCE GOALS (SECTION 6.2) AND PERFORMANCE FORMULA (SECTION
6.3)







As amended 01-01-2009
 
 
13

 
